Citation Nr: 1540662	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  03-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include generalized anxiety disorder, to include as secondary to a service-connected seizure disorder (previously characterized as a cognitive disorder), for purposes of accrued benefits.

2.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected pilonidal cyst, for purposes of accrued benefits.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from May 1952 to June 1955, and died in June 2009.  The appellant is his surviving spouse and VA has substituted her into this appeal.

The claims originally came before the Board of Veterans' Appeals (Board) on appeal from May 2002, May 2003, and September 2003 rating decisions by or on behalf of the Department of Veterans Affairs' (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was before the Board in March 2004, October 2009, August 2010, September 2011, and December 2013.  In the September 2011 remand the Board outlined the protracted procedural history of this appeal and it is not necessary to restate all of this history at this time.  At the time of this prior decision, the Board noted that after the Veteran's death the appellant successfully sought to substitute herself into the appeal that the Veteran's had perfected to the Board during his lifetime.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).

In the September 2011 decision, the Board also made decisions on the merits regarding two claims, but remanded the remaining claims on appeal.  The Board re-characterized the issues remaining in appellate status to recognize that the claims were now for accrued benefits.  As this appeal was not resolved at the time of the Veteran's death, based on the grant of substitution, VA continued to develop the claims remaining in appellate status with the surviving spouse as the appellant. 

The undersigned Veterans Law Judge promulgated decisions in this appeal during the Veteran's lifetime and the Veteran and his spouse testified before the undersigned in July 2003 regarding the claim for service connection for a psychiatric disability.  There are no outstanding requests for a hearing regarding the back claim also in appellate status.  This July 2003 transcript, along with all evidence of file, was reviewed again prior to issuing this current decision.  Review of the record documents that the appellant is currently unrepresented.  Indeed, in January 2012 correspondence, the appellant's attorney withdrew his representation.

In December 2013, the Board decided one of the issues remaining in appellate status and remanded the remaining two issues listed on the title page.  It was determined that while there were thorough opinions as to the issue of whether the disabilities (psychiatric and back) were directly due to service and whether the claimed disabilities were caused by the previously service-connected disabilities,  current review, however, showed that the Board did not directly request nor did the opinions address the issue of whether the service-connected disabilities aggravated the back disorder and psychiatric disorder.  As such, the claims were remanded in order to obtain addendum opinions regarding the issue of aggravation.

The Board observes that in addition to generalized anxiety disorder, the medical evidence of record also indicates a diagnosis of dementia/memory loss.  It is clear that while the Veteran was alive, he was asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans Claims (Court) has decided that a veteran is not held to the disabilities (s)he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue has been restated accordingly.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

Finally, in the September 2011 and December 2013 remands the Board referred the issues of entitlement to Dependency and Indemnity Compensation and entitlement to service connection for the cause of the Veteran's death for the purposes of burial benefits to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).  Upon review of the electronic file, the Board observes that appropriate action has been started with regards to the appellant's claims.  See July 2015 deferred rating decision.


FINDINGS OF FACT

1.  The Veteran died during the pendency of his appeal and his surviving spouse has been substituted into the pending appeal.

2.  A psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, or a service-connected seizure disorder.

3.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, or a service-connected pilonidal cyst.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include as secondary to a service-connected seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

2.  The criteria for service connection for a back disorder, to include as secondary to a service-connected pilonidal cyst have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of his death, the Veteran had a pending appeal of entitlement to a psychiatric disorder, to include as secondary to a seizure disorder, as well as entitlement to a back disorder.  Generally, when a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute regarding accrued benefits claims was amended during the pendency of the appeal on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new, liberalizing statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in June 2009 and the appellant filed a proper claim for substitution in November 2009.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.  As such, under the new law, the appeal is to be continued as if the original claimant were not deceased.

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, pursuant to the September 2011 remand, the appellant was provided a VCAA notification letter that addressed, in general terms, the evidence needed to substantiate claims for service connection, to include on a secondary basis.  The appellant responded to the notification letter by marking that she had no other information or evidence to give VA to support the claim.  Subsequent to this notification, the RO readjudicated the claims by way of a June 2013 supplemental statement of the case (SSOC), and an August 2015 SSOC.  Further, while the appellant was not given notification with regards to the appropriate effective date, the Board notes as service connection is denied for the psychiatric and back disorders, any questions as to the appropriate effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  3 8 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic claims file contains all of the Veteran's service treatment records, as well as all relevant post-service reports of treatment and examination.  Moreover, statements from the Veteran and the appellant in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified. 

As noted above, the Veteran requested a hearing with regards to his psychiatric claim.  The Veteran and the appellant offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2003.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2003 hearing, the undersigned Veterans Law Judge noted the psychiatric issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's disability, to include all symptoms, manifestations, and complications he believed were associated with such disability.  Moreover, the hearing involved a discussion of the treatment for such disability, as well as the impact such disability has on the Veteran's daily life.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Additionally, while the Veteran had not requested a hearing with regards to his back disorder, testimony was taken regarding such disability.  See page 20, hearing transcript.  As the hearing discussion suggested that there were outstanding VA treatment records, the case was remanded in order to obtain such records.  See March 2004 Board remand.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Additionally, pursuant to the September 2011 Board remand, the Veteran's file was forwarded to the appropriate specialists in April 2013 for medical opinions to determine whether the Veteran's claimed psychiatric and back disorders were related to his service or to a service-connected disability.  Further, pursuant to the December 2013 Board remand, the claims file was returned to the specialists in April 2015 (psychiatric) and July 2015 (back) for addendum opinions with regards to whether or not any service-connected disability aggravated the claimed disabilities.  The Board finds that collectively the April 2013, April 2015, and July 2015 opinions are adequate because, as shown below, they are based upon complete review of the pertinent medical history, to include any lay assertions noted in the record, and the VA examiners described the claimed disorders in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further opinions.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board also finds that there was substantial compliance with the most recent September 2011 and December 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In the September 2011 remand the Board directed the AOJ to provide the appellant with appropriate notice relevant to secondary service connection.  The AOJ was also to obtain VA medical opinions with regards to the etiology of the claimed disorders.  A May 2012 letter provided the appropriate notice; and, as noted, VA medical opinions were obtained in April 2013.  Thereafter, the AOJ readjudicated the matters in a June 2013 SSOC, as directed by the Board.  In the December 2013 remand, the Board directed the AOJ to obtain addendum opinions with regards to the aggravation aspect of the appellant's secondary service connection claims.  Also as noted, such opinions were obtained in April 2015 and July 2015.  Thereafter, the AOJ readjudicated the matters in an August 2015 SSOC, as directed by the Board.

For the above reasons, the Board finds that there was substantial compliance with both the September 2011 and November 2013 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 -05.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  The Board notes, however, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The appellant asserts that the Veteran's psychiatric and back disorders are the result of his service or in the alternative; to his service-connected seizure and pilonidal cyst disorders.

The Veteran's service treatment records were negative for complaints, treatments or diagnoses related to psychiatric symptomatology.  A March/April 1954 treatment record documents the Veteran's complaint of swelling and drainage from the base of his spine.  A pilonidal cystectomy was performed.  (Notably, service connection has been established for a pilonidal cyst).  On the June 1955 separation examination, the Veteran offered no psychiatric or back complaints; and spine and psychiatric clinical evaluations were normal. 

Post service the earliest reference to a lumbar spine disability is an October 1993 lumbar spine x-ray which shows mild to moderate degenerative disease.  The earliest reference to a psychiatric disorder was in private clinical records from Dr. A. H. dated in 2001.

Multiple treatment records to include VA and private dated from 1998 to 2006 show intermittent treatment for lumbar degenerative disease as well as anxiety with memory loss.

In April 2013 and April 2015 VA mental health opinions, the examiner extensively reviewed the claims file and determined that the Veteran's psychiatric disorder, which included generalized anxiety disorder and dementia was less likely due to his military service or related to or aggravated by the service-connected seizure disorder.  The examiner reasoned that there was no specific evidence in the treatment records, to include the 2001 report from Dr. A.H. that suggests the Veteran's anxiety was related to the seizure disorder.  Further she noted that several times since 2002 the Veteran and his wife had car accidents followed by legal proceedings with a car dealership which was noted in his treatment records as the source of his frustration and irritability.  Further, the Veteran was noted to suffer from chronic back pain and that nothing relieved it.  Based on the facts, the examiner noted that the Veteran's anxiety and irritability were more likely due to the car crash, legal proceedings, and chronic back pain.

In April 2013 and July 2015 VA lumbar spine opinions, the examiner also extensively reviewed the claims file and determined that the Veteran's lumbar spine disorder was less likely due to his military service or related to or aggravated by the service-connected pilonidal cyst.  He reasoned that the Veteran's symptomatic back condition was found to be caused by L4-L5 grade I spondylolisthesis with severe canal stenosis, as noted in a neurosurgery evaluation in 2003.  The only documented back condition noted in service was pilonidal cysts, which the examiner noted, are a condition of the subcutaneous soft tissues.  He indicated that there is no biomechanical mechanism by which this condition could lead to any type of musculoskeletal condition of the lumbar spine.  The examiner noted in the absence of any evidence for a significant back injury or of a chronic symptomatic musculoskeletal lower back condition in service, the type of degenerative disease of the spine seen in the Veteran was most likely due to an age-related degenerative process.  The examiner noted the Veteran's statements in the record related to continuity of symptoms since service, and noted that what the Veteran may have remembered may have been the pain due to the pilonidal cysts, also located in the lower back, which as he again pointed out, would be unrelated to the musculoskeletal lower back condition he later manifested.

Further, the examiner noted supporting the absence of continuity was the history provided with the 1993 lumbar spine x-ray that suggested recent onset of symptoms.  Finally, the examiner noted that the pilonidal cyst is a condition of the subcutaneous tissues, and in the absence of extensive and unusual complications, for which there is no documentation in this case, there is no biomechanical mechanism by which the pilonidal cyst would aggravate the type of structural musculoskeletal back condition that the Veteran has.

The Board has first considered whether service connection is warranted on a presumptive basis for lumbar spine disability.  The clinical evidence of record fails to show that the Veteran manifested arthritis in his back to a degree of 10 percent within the one year following his active duty service discharge in June 1955.  In this regard, the Veteran's service treatment records are negative for such disease and post service treatment records show no diagnosis of lumbar spine arthritis.  As such, presumptive service connection based upon a chronic disease such as arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Based on the foregoing, the Board further finds that the preponderance of the evidence is against the appellant's claims for service connection for psychiatric and back disorders.  While the evidence of record shows that at the time of the Veteran's he had current diagnoses of generalized anxiety disorder and lumbar degenerative disease, the probative evidence of record demonstrates that such is not related to his service or his service-connected seizure and pilonidal cyst disorders. In this regard, the Board places great probative weight on the VA examiners' opinions that the Veteran's psychiatric and back disorders were less likely than not related to service as there was no evidence of psychiatric complaints during service, with the first documentation of a psychiatric disorder post-service being in 2001; and the only documentation of a back issue was in conjunction with the pilonidal cyst.  The examiners' further opined that the Veteran's disorders were less likely than not related to his service-connected seizure and pilonidal cyst disorders, reasoning that again, the Veteran's anxiety and irritability were due to a car crash, legal proceedings and chronic back pain; and, the pilonidal cyst is a condition of the subcutaneous tissues and there is no biomechanical mechanism by which the cyst would cause or aggravate a musculoskeletal back condition.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board observes that there are no contrary medical opinions of record. 

The Board notes that the appellant and the Veteran during his lifetime, have contended that the claimed disorders were related to his service-connected seizure and pilonidal cyst disorders.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes, however, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the claimed disorders and any instance of the Veteran's service, to include any service-connected disability, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the appellant and the Veteran, during his lifetime, are competent to describe the manifestations of his claimed disorders, the Board accords statements regarding the etiology of such disorders little probative value as neither the appellant or the Veteran (during his lifetime) are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the etiology of a back disorder requires the administration and interpretation of orthopedic and radiographic testing, including X-rays.  Further, the etiology of generalized anxiety disorder requires the administration of mental status evaluation and testing.  There is no indication that the appellant possesses, or the Veteran during his lifetime possessed, the requisite medical knowledge to perform such testing or interpret their results. 

Furthermore, the appellant has offered only conclusory statements regarding the relationship between the service-connected disorders and the Veteran's psychiatric and back disorders.  In contrast, the VA examiners took into consideration all the relevant facts in providing an opinion, to include the appellant's and the Veteran's lay statements included in the file.  Therefore, the Board accords greater probative weight to the VA examiners' opinions. 

Finally, with regards to the Veteran's back disorder (as arthritis has been shown), see, 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Board notes that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here why there are some statements of record in which the Veteran has reported continuous back symptomatology since service, the Board finds that such allegations are inconsistent with the evidence of record.  Indeed, the back complaints noted in service were related to the pilonidal cyst that has been service-connected.  On June 1955 separation examination, the Veteran voiced no complaints with regards to his back and clinical evaluation of his back was normal.  The first contention of back problems was in history taken during an October 1993 lumbar spine x-ray which suggests that the Veteran experienced recent back pain.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements of record.  Lumbar degenerative disease was not demonstrated during service, at separation, or within one year of separation.  It was not demonstrated until 1993.  Such findings are inconsistent with allegations of continuity of symptomatology.

In sum, the Board finds that psychiatric and back disorders are not shown to be causally or etiologically related to any disease, injury, or incident during service or to service-connected seizure and pilonidal cyst disorders and that arthritis of the lumbar spine did not manifest within one year of service discharge.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the appellant's claims of entitlement to service connection for psychiatric and back disorders.  As such, that doctrine is not applicable in the instant appeal, and her claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder to include generalized anxiety disorder, to include as secondary to a service-connected seizure disorder (previously characterized as a cognitive disorder), for purposes of accrued benefits is denied.

Service connection for a back disorder, to include as secondary to a service-connected pilonidal cyst, for purposes of accrued benefits is denied.


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


